DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on December 21, 2021.  As directed by the amendment: no claims have been amended, claims 1-10 have been canceled, and new claims 11-40 have been added.  Thus, claims 11-40 are presently pending in the application.
Claim Objections
Claim 11 is objected to because of the following informalities:  In line 3, “the patient’s face” should read -- a patient’s face-- to correct a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 38 recites the limitation "the forehead support" in line 9.  It is not clear if the limitation is referring to the forehead support arm or the forehead support pad.  For purposes of examination, it is assumed the limitation reads --forehead support arm--.
Claims 39-40 are rejected based on their dependency to rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-17, 19-27, 29-33, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biener et al. (US 2003/0221691), in view of Jones et al. (US 2006/0201514), and further in view of Starr et al. (US 5,570,689) and Omura et al. (US 2009/0173343).
As to claim 11, Biener discloses a mask system (Fig. 1) for delivery of air at positive pressure for treatment of sleep disordered breathing, comprising: a sealing arrangement 1, 2 configured to, in use, form a seal with the patient's face (paragraph [0050]), the sealing arrangement 1, 2 comprising a silicone cushion configured to sealingly engage the patient's face in use (transparent elastomer silicone material, paragraph [0050]); and a frame 6 (Fig. 1, Fig. 2) configured to interface with the sealing arrangement 1, 2 to, in use, support the sealing arrangement 1, 2 in an operative position with respect to the patient's face, the frame 6 being more rigid than the silicone of the cushion 1, 2 (paragraphs [0051],[0021]), the frame 6 including: a main body 6a configured to interface with the sealing arrangement 1, 2; a forehead support arm 5 (Fig. 1) extending from the main body 6a; a forehead support pad 6b provided to the forehead support arm 5 and configured to support the frame 6 against the patient's forehead in use (paragraph [0051]), the forehead support pad 6b including a pair of upper headgear connectors 16 for engagement with a pair of upper side straps (paragraph [0082]); the upper headgear connectors 16 comprising a pair of receiving holes, without slots extending into the receiving holes, formed in the forehead support pad 6b to receive the pair of upper side straps (see Fig. 1, Fig. 2); a pair of lower headgear connectors 15 integrally formed with the main body 6a of the frame 6, each lower headgear connector 15 being connected to the main body 6a at a lower end of the headgear connector 15 (see Fig. 1, paragraph [0054]); 
Biener does not disclose that the frame comprises polycarbonate.  However, Jones teaches a mask frame 40 (Fig. 1) comprising polycarbonate (paragraph [0264]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask system of Biener so that the frame comprises polycarbonate, as taught by Jones, in order to provide a suitable and well-known material choice for a mask frame that achieves the desired reinforcing property.  
Biener further does not disclose that an upper end of each lower headgear connector is spaced from the main body by a gap disposed between the upper end and the main body to allow a lower side strap to be inserted therebetween.  However, Starr teaches a lower headgear connector 18 (Fig. 1, col. 3, ln. 47-52) on a mask frame 12 that includes a gap between an upper end of the connector 18 and the mask body 12 (see slot in connector/strap retaining tab 18, Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask system of Biener so that the lower headgear connectors include a gap/slot, as taught by Starr, in order to provide a quick means for removing and reattaching the headgear.  
While Biener does disclose that the mask system comprises headgear (head band arrangement, paragraph [0054]) and has lower headgear connectors 15 (see Fig. 1), Beiner lacks detailed description as to the headgear comprising a pair of lower side straps removably connectable to the lower headgear connectors, a length of each lower side strap being adjustable by overlapping an end portion of the lower side strap along a length of the lower side strap to form a headgear strap loop.  However, Omura teaches a headgear 13 (Fig. 5) for a mask system 1 comprising a pair of lower side straps 13a removably connectable to lower headgear connectors 14, a length of each lower side strap 13a being adjustable by overlapping an end portion of the lower side strap 13a along a length of the lower side strap to form a headgear strap loop (see Fig. 5, paragraph [0031]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask system of Biener to include the particular headgear arrangement as taught by Omura, in order to provide a suitable known structure to adequately and adjustably support the mask on the patient’s head through the upper and lower headgear connectors.
The modified mask system of Biener now discloses that each lower headgear connector is aligned close to the frame such that, in use, the headgear strap loop of a corresponding lower side strap is configured to slide along a side of the frame when the headgear strap loop is vertically inserted onto the lower headgear connector by sliding the headgear strap loop along the gap between the upper end of the lower headgear connector and the main body of the frame (When Biener’s lower headgear connectors are modified with the slot in the top of each lower connector, as taught by Starr, the straps will be able to be inserted into the slots in the claimed manner).
As to claim 12, the modified mask of Biener discloses that the forehead support arm 5 is fixed relative to the main body 6a of the frame (via fixing means 9, which can permanently define the relative position of the forehead pad and the main body of the mask, see Fig. 1, paragraph [0051], see also paragraph [0064]).  
As to claim 13, the modified mask of Biener discloses that the forehead support arm 5 is integrally formed with the main body 6a of the frame (see Fig. 1, paragraph [0020] describes the that the reinforcement sections 6a, 6b are formed integrally; thus, the portion at 5, between them must also be integrally formed).  
As to claim 14, the modified mask of Biener discloses that the forehead support pad 6b comprises silicone (paragraph [0051] describes forehead padding means 4, which is connected to section 6b, comprises the elastomer material, the elastomer material is described as silicone in paragraph [0050]).  
As to claim 15, the modified mask of Biener discloses that the forehead support pad 6b includes a first region 6b and a second region 4, the second region having increased flexibility as compared to the first region (the forehead padding means 4 is an inherently flexible, elastomer material, paragraph [0051], while section 6b of the reinforcement element 6 has a high rigidity, see paragraph [0021]).  
As to claim 16, the modified mask of Biener discloses the claimed invention except that the first region comprises polycarbonate.  However, it is noted that Biener’s first region 6b is part of the mask frame/reinforcement element 6, which is disclosed as being molded from a thermoplastic plastic material (paragraph [0021]).  Further, Jones teaches a mask frame 40 being formed of polycarbonate (Fig. 2, paragraph [0264]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Biener so that the frame/reinforcement element 6, and thus, the first region 6b is formed of polycarbonate, as taught by Jones, in order to provide a suitable well-known thermoplastic material for supporting the mask body and cushion.
As to claim 17, the modified mask of Biener discloses that the second region 4 comprises silicone (paragraph [0051] describes that forehead padding means 4 comprises the elastomer material, the elastomer material is described as silicone in paragraph [0050]).   
As to claim 19, the modified mask of Biener discloses that the lower headgear connectors are hook shaped (as modified by Starr, see Fig. 1 showing connectors/tabs 18 being hook-shaped).  
As to claim 20, the modified mask of Biener discloses that when the mask system is worn by the patient in use, each lower headgear connector includes 1) a radially outwardly extending portion connected to the main body of the frame and extending radially outwardly therefrom, 2) a vertically extending portion connected to the radially outwardly extending portion and extending vertically therefrom, and 3) a radially inwardly extending portion connected to the vertically extending portion and extending radially inwardly therefrom towards the main body (see annotated Fig. 1 of Biener below).  

    PNG
    media_image1.png
    530
    605
    media_image1.png
    Greyscale

As to claim 21, the modified mask of Biener discloses that the radially inwardly extending portion terminates at the upper end of the lower headgear connector (see annotated Fig. 1 of Starr below).  

    PNG
    media_image2.png
    352
    407
    media_image2.png
    Greyscale

As to claim 22, the modified mask of Biener discloses that the lower headgear connectors are C- shaped (see Starr, see Fig. 1 and Biener, Fig. 1, which each show a C-shaped connector/tab).  
As to claim 23, the modified mask of Biener discloses that each lower headgear connector includes a linear portion and a curved portion, the curved portion terminating at the upper end of the lower headgear connector (see annotated Fig. 1 of Beiner and Fig. 1 of Starr, below, where the modified connector has the shape and construction of Beiner, with the slit as taught by Starr).  


    PNG
    media_image3.png
    530
    574
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    352
    354
    media_image4.png
    Greyscale

As to claim 24, the modified mask of Biener discloses that the lower end of each lower headgear connector is connected to the main body of the frame at a connection region (see Fig. 1 of Biener and Fig. 1 of Starr), but does not disclose that the connection region is configured to allow the lower headgear connector to flex relative to the main body to enable some freedom of movement of the lower headgear connector.  However, Omura teaches a headgear connector 14 being formed of a flexible material (elastic resin), thereby enabling some freedom of movement of the connector 14 (see Fig 8, Fig. 9, paragraph [0032]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Biener so that the headgear connector is formed of a flexible material, as taught by Omura, in order to impart elasticity to the headgear connector for ease of connecting the strap to the connector through the slot.
As to claim 25, the modified mask of Biener discloses that each lower side strap has 1) an inner surface arranged to, in use, face towards the patient, and 2) an outer surface arranged to, in use, face away from the patient, wherein when the headgear strap loop is inserted onto the lower headgear connector, the outer surface of the lower side strap along an entire width of the lower side strap is supported by and arranged to contact the lower headgear connector (see Fig. 3 of Starr).  
As to claim 26, the modified mask of Biener discloses the claimed invention except that the main body of the frame and the lower headgear connectors are arranged such that when the headgear strap loop is inserted onto the lower headgear connector, the headgear strap loop is disposed in a space bordered by a curved portion of the main body and an elongate portion of the lower headgear connector (as shown in Biener’s annotated Fig. 2 below, the headgear connectors 15 are arranged so that the space for the headgear strap loop is between an elongate portion of the lower headgear connector 15 and a straight portion of the main body 6a of the frame 6).

    PNG
    media_image5.png
    423
    673
    media_image5.png
    Greyscale

However, Jones teaches a headgear connector being placed at the curved portion of the main body of the mask frame so that the space for the headgear strap is between an elongate portion of the connector and the curved portion of main body of the frame (see annotated Fig. 2 of Jones below and paragraphs [0240]-[0242]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Biener so that the lower headgear connectors are located at the curved portion of the mask frame, as taught by Jones, in order to provide alternative anchoring points for the straps to connect to the mask frame which has the same result of stably anchoring the mask to the patient’s head.  

    PNG
    media_image6.png
    551
    789
    media_image6.png
    Greyscale

As to claim 27, the modified mask of Biener discloses that the cushion 2 is configured to, in use, seal with a nasal bridge region of the patient's face (see paragraph [0003] of Biener).  
As to claim 29, the modified mask of Biener discloses that the cushion includes a face-contacting side including a membrane (sealing lip 2, Fig. 1 of Biener, paragraph [0050]) configured to sealingly engage the patient's face in use, and a non-face contacting side 1 including an interfacing structure (groove 14) configured to removably connect to the frame 6 (Fig. 1 of Biener, paragraphs [0053],[0031]).  
As to claim 30, the modified mask of Biener discloses the claimed invention except for an elbow having a first end and a second end, the second end being configured to be connected to an air delivery tube.  However, Jones teaches a face mask including an elbow having a first end and a second end, the second end being configured to be connected to an air delivery tube ().  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Biener so that the mask body is connected to the air delivery tube via an elbow, as taught by Jones, in order to provide an equally suitable and known alternative connection means between a mask body and air delivery conduit.
As to claim 31, the modified mask of Biener discloses that the cushion includes a face-contacting side (sealing lip 2 of Biener, Fig. 1, Fig. 4) including an opening (the opening surrounding the patient’s nose when worn) configured to fluidly communicate with the elbow (modified by Jones, elbow 50, see Fig. 1) to receive a supply of breathable gas.  
As to claim 32, the modified mask of Biener discloses that the frame includes a vent comprising a plurality of holes 38, 39 for gas washout (see Biener, Fig. 4, paragraph [0066]).  
As to claim 33, the modified mask of Biener discloses that the headgear is configured for four-point removable connection to the lower headgear connectors 15 and the upper headgear connectors 16 (see Fig. 2 of Biener, showing four connection points 15, 15, 16, 16).  
As to claim 37, the modified mask of Biener discloses the claimed invention except that the lower side straps comprise hook and loop material to allow the overlapping end portion of each lower side strap to be attached along the length of the lower side strap to form the headgear strap loop.  However, Omura teaches headgear (Fig. 5) for a mask having lower side straps 13a comprising hook and loop material 13b (see Fig. 9) to allow the overlapping end portion of each lower side strap to be attached along the length of the lower side strap to form a headgear strap loop (see Fig. 9, paragraph [0031]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Biener to include the hook and loop material on the lower headgear straps, as taught by Omura, in order to provide a convenient means for adjusting the length of the straps to a particular patient’s head size.
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biener et al. (US 2003/0221691), in view of Jones et al. (US 2006/0201514), Starr et al. (US 5,570,689) and Omura et al. (US 2009/0173343), as applied to claims 11 and 27 above, and further in view of Sprinkle (US 2005/0011521).
As to claim 28, the modified mask of Biener discloses the claimed invention except that the cushion is a full-face cushion.  However, Sprinkle teaches that it is relatively easy to modify a nasal mask 10 (Fig. 1) to become a combined nasal/mouth mask (i.e., a full-face mask) by making the central cavity 16 and face cushion 14 large enough to encompass the user’s nose and mouth (see paragraph [0057]).  the lower side strap to form a headgear strap loop (see Fig. 9, paragraph [0031]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Biener to be a full-face mask/cushion, as taught by Sprinkle, in order to suit a patient’s particular preference for type of mask.  
Claims 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biener et al. (US 2003/0221691), in view of Jones et al. (US 2006/0201514), Starr et al. (US 5,570,689) and Omura et al. (US 2009/0173343), as applied to claim 11 above, and further in view of Amarasinghe et al. (US 2004/0112377).
As to claim 34, while the modified mask system of Biener does disclose that the mask system comprises headgear (head band arrangement, paragraph [0054] of Biener), upper headgear connectors 16 (see Fig. 1), and a pair of upper side straps connected to the upper headgear connectors (as modified by Omura to have upper and lower side straps, Fig. 1), the modified mask system of Biener lacks detailed description as to the upper side straps being removably connectable to the upper headgear connectors.   However, Amarasinghe teaches a headgear 16 (Fig. 1, Fig. 4) for a mask assembly 10 comprising a pair of upper side straps 22 removably connectable to upper headgear connectors 42 (see Fig. 1, Fig. 4, paragraphs [0036]-[0037]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask system of Biener so that the upper headgear straps are removable, as taught by Amarasinghe, in order to provide a means to adjust the fit of the headgear at the upper strap connectors to suit a particular patient’s head size.
As to claim 35, the modified mask of Biener discloses that, in use, the lower side straps are configured to be routed under the patient's ears and the upper side straps are configured to be routed over the patient's ears (see Amarasinghe, Fig. 1).  
As to claim 36, the modified mask of Biener discloses that the upper side straps 22 comprise hook and loop material to allow the upper side straps to be length adjustable (see Amarasinghe, paragraph [0036]).  
Claims 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biener et al. (US 2003/0221691), in view of Jones et al. (US 2006/0201514), Starr et al. (US 5,570,689) and Omura et al. (US 2009/0173343), as applied to claim 11 above, and further in view of Sprinkle et al. (US 2005/0011521) and Amarasinghe et al. (US 2004/0112377).
As to claim 38, the modified mask system of Biener does not disclose that the cushion is a full-face cushion.  However, Sprinkle teaches that it is relatively easy to modify a nasal mask 10 (Fig. 1) to become a combined nasal/mouth mask (i.e., a full-face mask) by making the central cavity 16 and face cushion 14 large enough to encompass the user’s nose and mouth (see paragraph [0057]).  the lower side strap to form a headgear strap loop (see Fig. 9, paragraph [0031]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Biener to be a full-face mask/cushion, as taught by Sprinkle, in order to suit a patient’s particular preference for type of mask.  
Further, while the modified mask system of Biener does disclose that the mask system comprises headgear (head band arrangement, paragraph [0054] of Biener), upper headgear connectors 16 (see Fig. 1) and a pair of upper side straps connected to the upper headgear connectors (as modified by Omura to have upper and lower side straps, Fig. 1), the modified mask system of Biener lacks detailed description as to the upper side straps being removably connectable to the upper headgear connectors.  However, Amarasinghe teaches a headgear 16 (Fig. 1, Fig. 4) for a mask assembly 10 comprising a pair of upper side straps 22 removably connectable to upper headgear connectors 42 (see Fig. 1, Fig. 4, paragraphs [0036]-[0037]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask system of Biener so that the upper headgear straps are removable, as taught by Amarasinghe, in order to provide a means to adjust the fit of the headgear at the upper strap connectors to suit a particular patient’s head size.
The modified mask of Biener now discloses that the headgear is configured for four-point removable connection to the lower headgear connectors and the upper headgear connectors 16 (see Fig. 2 of Biener, showing four connection points 15, 15, 16, 16 and see also, Fig. 1 of Omura and Figs 1-4 of Amarasinghe, each showing four connection points), wherein, in use, the lower side straps are configured to be routed under the patient's ears and the upper side straps are configured to be routed over the patient's ears (see Amarasinghe, Fig. 1), wherein the lower side straps and the upper side straps are adjustable and include hook and loop material (see Omura, paragraph [0031] teaching the lower straps adjustable via hook-loop material and Amarasinghe paragraphs [0036]-[0037] teaching the upper straps being adjustable via hook and loop material), wherein the forehead support 5 is fixed relative to the main body 6a of the frame (via fixing means 9, which can permanently define the relative position of the forehead pad and the main body of the mask, see Fig. 1 of Biener, paragraph [0051], see also paragraph [0064]), wherein the forehead support arm 5 is integrally formed with the main body 6a of the frame (see Fig. 1, paragraph [0020] describes the that the reinforcement sections 6a, 6b are formed integrally; thus, the portion at 5, between them must also be integrally formed), wherein the forehead support pad 6b comprises silicone (paragraph [0051] describes forehead padding means 4, which is connected to section 6b, comprises the elastomer material, the elastomer material is described as silicone in paragraph [0050]), wherein the lower headgear connectors are hook shaped (as modified by Starr, see Fig. 1 showing connectors/tabs 18 being hook-shaped), wherein the cushion is configured to, in use, seal with a nasal bridge region of the patient's face(see paragraph [0003] of Biener), and wherein the cushion includes a face-contacting side including a membrane (sealing lip 2, Fig. 1 of Biener, paragraph [0050]) configured to sealingly engage the patient's face in use, and a non-face contacting side 1 including an interfacing structure (groove 14) configured to removably connect to the frame 6 (Fig. 1 of Biener, paragraphs [0053],[0031]).  
As to claim 39, the modified mask of Biener discloses that the forehead support pad 6b includes a first region 6b and a second region 4, the second region having increased flexibility as compared to the first region (the forehead padding means 4 is an inherently flexible, elastomer material, paragraph [0051], while section 6b of the reinforcement element 6 has a high rigidity, see paragraph [0021]), and the second region 4 comprising silicone (paragraph [0051] describes that forehead padding means 4 comprises the elastomer material, the elastomer material is described as silicone in paragraph [0050]), but does not disclose that the first region comprises polycarbonate. However, it is noted that Biener’s first region 6b is part of the mask frame/reinforcement element 6, which is disclosed as being molded from a thermoplastic plastic material (paragraph [0021]).  Further, Jones teaches a mask frame 40 being formed of polycarbonate (Fig. 2, paragraph [0264]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Biener so that the frame/reinforcement element 6, and thus, the first region 6b is formed of polycarbonate, as taught by Jones, in order to provide a suitable well-known thermoplastic material for supporting the mask body and cushion.

The modified mask of Biener discloses that, in use, the second region (the silicone padding 4) of the forehead support pad 6b is configured such that tightening the upper side straps causes the second region 4 to flatten to thereby pull the forehead support pad 6b close to the patient's forehead (as the headgear is tightened against the patient’s face, the silicone padding 4 will be compressed/flattened against the forehead).
As to claim 40, the modified mask of Biener discloses that when the mask system is worn by the patient in use, each lower headgear connector includes 1) a radially outwardly extending portion connected to the main body of the fame and extending radially outwardly therefrom, 2) a vertically extending portion connected to the radially outwardly extending portion and extending vertically therefrom, and 3) a radially inwardly extending portion connected to the vertically extending portion and extending radially inwardly therefrom towards the main body (see annotated Fig. 1 of Biener below), wherein the radially inwardly extending portion terminates at the upper end of the lower headgear connector (see annotated Fig. 1 of Starr below), wherein each lower side strap has 1) an inner surface arranged to, in use, face towards the patient, and 2) an outer surface arranged to, in use, face away from the patient, and wherein when the headgear strap loop is inserted onto the lower headgear connector, the outer surface of the lower side strap along an entire width of the lower side strap is supported by and arranged to contact the lower headgear connector (see Fig. 3 of Starr).   

    PNG
    media_image1.png
    530
    605
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    352
    407
    media_image2.png
    Greyscale


The modified mask of Biener further discloses that the lower end of each lower headgear connector is connected to the main body of the frame at a connection region (see Fig. 1 of Biener and Fig. 1 of Starr), but does not disclose that the connection region is configured to allow the lower headgear connector to flex relative to the main body to enable some freedom of movement of the lower headgear connector.  However, Omura teaches a headgear connector 14 being formed of a flexible material (elastic resin), thereby enabling some freedom of movement of the connector 14 (see Fig 8, Fig. 9, paragraph [0032]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Biener so that the headgear connector is formed of a flexible material, as taught by Omura, in order to impart elasticity to the headgear connector for ease of connecting the strap to the connector through the slot.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 18, while Amarasinghe teaches headgear headgear 16 (Fig. 1, Fig. 4) comprising a pair of upper side straps 22 removably connectable to upper headgear connectors 42 (see Fig. 1, Fig. 4, paragraphs [0036]-[0037]), the prior art of record does not disclose the mask system of claim 18, as a whole, and in particular, wherein, in use, the second region of the forehead support pad is configured such that tightening the upper side straps causes a flexing portion of the second region to splay outwardly against a spring force of the flexing portion to thereby pull the forehead support pad closer to the patient's forehead.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ho (US 2006/0076019) and Chang (US 2010/0108069) discloses a four-point headgear and mask assembly having a pair of upper headgear connectors and a pair of lower headgear connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785